The employer and insurance carrier have appealed from an award in claimant’s favor. The sole question presented for review is whether or not the accident arose out of and in the course of the employment. Claimant was employed as a watchman by the employer and the Industrial Board found that on the 13th day of December, 1934, while he was engaged in his regular occupation and while guarding the premises of his employer he was attacked and assaulted by unknown persons and sustained the injuries in question. The evidence sustains the finding. Award unanimously affirmed, with costs to the State Industrial Board. Present —■ Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.